CATES, Judge
(concurring).
I concur in the result because: (1) the ordinance seems prima facie reasonable and within the charter power of the city; and (2) there was sufficient evidence to support the action of the police in diverting the public streets from their dedicated use.
“Public highways belong, from side to •side and end to end, to the public.” First National Bank of Montgomery v. Tyson, 144 Ala. 457, 39 So. 560.
Since a citizen’s right to go to and fro on the public thoroughfares and footpaths is one not of mere privilege but of common right. Thompson v. Smith, 155 Va. 367, 154 S.E. 579, 71 A.L.R. 604, I consider the burden was on the city to show, to the required degree, the need to regulate and also the reasonableness of the means of regulation.
This burden, I think, the city has faithfully -met. I do not think there should be any legal (or factual) presumption merely from the action of the police in temporarily closing the street (or a part of it) to the public. The reasonableness of the closing was, to my mind, an issue of fact upon which hangs the validity .of the officer’s order.